Petition for abatement dismissed. This is an appeal from a decision of the Appellate Tax Board denying exemption from a tax assessed on the real estate of the petitioner taxpayer in Great Barrington for the year 1948. The board found that the taxpayer had “not maintained the burden of showing that it comes within the provisions of the exemption statute, G. L. (Ter. Ed.) c. 59, § 5, Third,” relating to charitable and scientific institutions. We considered an appeal by the petitioner from a decision by the board relating to the assessment of the 1946 tax on the same property in American Institute for Economic Research v. Assessors of Great Barrington, 324 Mass. 509. In that case we said that on the evidence “the board might properly conclude that the use of the property in question is incidental to the conduct of an enterprise maintained for the benefit of a few individuals rather than as a charity for the public” (page 513). In the instant case the evidence was substantially the same and it was stipulated that “there was no change in the activities or the work carried on by the institute *652from the time of its incorporation up to the time of the hearing.” What was said in our previous decision, as above quoted, is applicable here. The board, in dealing with the petitioner’s numerous requests for rulings, appears to have instructed itself correctly as to the law.
J. M. Rosenthal, for the taxpayer.
G. R. McCormick, for the assessors of Great Barrington.